DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, and the species of alcohols and carboxylic acids in the reply filed on 10/28/21 is acknowledged.  Claims 1 – 11 and 15 read on the elected species.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017127224 to Lui, Ning hereinafter “Lui”.  

Lui is directed to novel polyester polyol compositions comprising lignin [0001].  

Regarding claims 1, 2, 4, 5, 10, 11 and 15, Lui teaches a composition, Example 6 [0082] comprising 439 g terephthalic acid (carboxylic acid), 168 g phthalic anhydride, 80 g COP acid, 480g diethylene glycol, 155 g triethylene glycol (alcohol), 200 g lignin (Lignoboost lignin), 50 g propylene carbonate, 2 g potassium carbonate, 24 g glycerin (glycerol, alcohol) and 24 g diethylene glycol.  After reaction this yield a polyester chemically bonded to the lignin and where lignin is 12.33% and the polyester comprises the remainder.  Lui does not teach or suggest the composition is dual phase.  The composition only comprises lignin and the lignin compatible reaction product of 9 distinct polymer precursors.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and  6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017127224 to Lui, Ning hereinafter “Lui”.

For the independent claim limitations refer to paragraphs 6 – 7 supra.  

Regarding claim 3, Lui teaches that lignin used in the lignin based aromatic polyester polyols may be available from industry recovery processes either with or without fractionation [0047].  Therefore, it would be obvious to the skilled artisan to use lignin derived from fractionation as it is directly taught by Lui.  

As to claims 6 – 9, Lui is silent as to the use of the Hansen solubility parameters to measure compatibility.  However, it would be obvious that the Hansen solubility parameters would indicate compatibility within the raw materials used in the reaction of Example 6 as triethylene glycol, glycerol and terephthalic acid are materials included in claims 11 and 15 and therefore must possess the same or similar properties.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/5/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759